Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 1 of 8

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner) J
Mathey We Shre / eLeD ___ LODGED
tv ae
© UNITED STATES DISTRICT COURT |__RECENED ___coPY

lon E Cholla St for the 2019
(aba Grande, AL G5IAR Ci istrictof DEC 20
CLERK U S DISTRICT COURT
(52 0) Slo 567 4 __ Division ay Se. OF ARIZONA,
CV-19-5864-PHX-DGC

(io be filled in by the Clerk's Office)

Case No.

 

Marheuy W. Shreeve

Plaintiff(y)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Ati2ona Oefaremenr of PUIIC Sefery
Atito., D of “ar STtan

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Jury Trial: (check one) [ ]ves [_]No

s
— — Nee ee”

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

b Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to

electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6

 

 
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 2 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Mere Ww. Shfeeve
lo & Chollasr

Casa (arandc A2 Gf lomo
City

State Zip Code
Pinal
§ 20 S\o §574

x is hormail. Zam

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (i/known)
Address

County
Telephone Number
E-Mail Address (if known)

Arizona Depart ment of Pud lic Sefery

 

2X22, W Eneqatre B\VO

 

 

 

Phoeniy AZ $5004
City State Zip Code
Masi Co p4

600 22.% 2000

 

[| Individual capacity [X ofticial capacity

Ati2oaa De tarementr oF AdmintSt-harien

 

loo N 16S Ave

 

 

Phoen:x AL 95007
City State Zip Code
Mart tope

 

bo, SUL \$o0

 

[ ] Individual capacity [Xf official capacity

Page 2 of 6

 

 
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 3 of 8

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I.

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[_] Individual capacity [_] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[ | Federal officials (a Bivens claim)

xX State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

14 Amend men?

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6

 

 

 
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 4 of 8

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

See attached

IH. Statement of Claim
State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, Where did the events giving rise to your claim(s) occur?

See Atte thed

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

Gee attach

Cc, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See attached

 

Page 4 of 6

 
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 5 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

No PhySicel injured es Sustained

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

Los$ of Porenrial wages 4 UWV8 767.4

 

Punavie / Pain and Saffenma

L oS of PeTentral Woll¢

Loss of PoTenwol Cyovernmenr Retirement

L0SS of Potential berrermenr for quality ot Inte (QoL)

LosS of} Potential betrrumnr For Qok for Chi lAten
Lo$$ of abdjlity to aphly fer a well Paying Job

The Nme /srress tatien to Ceerity Cetonds
1, A956, 271.6

 

 

1,675, 028,8

Coffe cet Plainti€es OS Petotad,. Page 5 of 6
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 6 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

L agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Ao\q Dec AO

Signature of Plaintiff Nw

Printed Name of Plaintiff Marhew VV Shresve

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

 

Name of Law Firm yor

Address |

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

 

Page 6 of 6
Secrlon Th Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 7 of 8

D.) Anizena Devarrmenr Of Pabye Sefery (#20P6)

has failed +0 update Plainn€es record

Ati zona Deparrmenr of AdminiSitranion C A004)
Clannes 6Tatute 2F limirarions has fun Out,

when Coprected / A00A Claimed Absolure Emmaalty

Sect on IL

AD ALOPS . on four ceperate © Cle $ Ons Fa, leak to update

and Correct Plainn €eg Crimi neg | Pecord

ADOA , in Correctly attache) a dare to Plamanikte Clad,
Thus Claiming Statute of Limitarions haa Yun outs When

Pladan FE Corrected The dares, ADOA Claimed A bSonl ute
rmmunity and ekused to address the (Sue,

B.) ALOPS Dares includ,
Rol ocr lb
Rol\t Taly oS
2.00% Det 23
On of Gfound Xoeo \ Ayy WwW

ABO
rola Dec 4g
2-0 \4 Dec 13
Case 2:19-cv-05864-DGC Document1 Filed 12/20/19 Page 8 of 8

Section W (Contr)

Cd

Plain ee recotad has fatlet to be Updared
and Corrected Within and by AXOPS on The befole

Menrioned dares. A2p)e$ refenmtel Plaineite +o

Ado attrer Several Phone ceils made by roe Plainri fe.

ADOA Claimed Wrang date for Plamates claim to ther
office, Plainti£e made Several Phone calls ta AVOA

C Joe George, Kieth Lease name unttrown) and Was told
by Adon That AZOPS has abSolure immaalny, Ao

Told Plainn Ge Thar only Az20%S Can Coftfect
Feconda. ADOA reused ComPenbanion Claim.

 
